Citation Nr: 0620830	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-36 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an eye disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder.

4.  Entitlement to service connection for type II diabetes 
mellitus as secondary to exposure to herbicides.

5.  Entitlement to service connection for hypertension as 
secondary to type II diabetes mellitus.

6.  Entitlement to service connection for an eye disorder as 
secondary to type II diabetes mellitus.

7.  Entitlement to service connection for a stomach disorder 
as secondary to type II diabetes mellitus.

8.  Entitlement to service connection for pancreatitus as 
secondary to type II diabetes mellitus.

9.  Entitlement to service connection for nephritic syndrome 
as secondary to type II diabetes mellitus.

10.  Entitlement to service connection for dental disease, 
claimed as bleeding gums and loose teeth, for compensation 
purposes.

11.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  Service in combat in The Republic of Vietnam 
during the Vietnam war is indicated by the evidence of 
record, including the award of the Combat Infantryman Badge 
(CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran was denied service connection for 
hypertension, an eye disorder, and a stomach disorder in a 
rating decision dated in July 1992; he did not appeal.

2.  The evidence received since the July 1992 rating decision 
is new, but it does not raise a reasonable possibility of 
substantiating the underlying claims for service connection 
for hypertension, an eye disorder, and a stomach disorder on 
a direct basis.

3.  The veteran does not have diabetes type II that is a 
result of presumptive exposure to herbicides.  

4.  The veteran does not have hypertension, an eye disorder, 
a stomach disorder, pancreatitus, nephritic syndrome, or 
dental disease that is secondary to service-connected type II 
diabetes mellitus.

5.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.   New and material evidence has not been received to 
reopen the veteran's claim for service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.303, 3.156, 20.1103 (2005). 

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for an eye 
disorder.  38 U.S.C.A. §§ 1110, 5108, 7105; 38 C.F.R. 
§§ 3.303, 3.156, 20.1103.

3.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for a stomach 
disorder.  38 U.S.C.A. §§ 1110, 5108, 7105; 38 C.F.R. 
§§ 3.303, 3.156, 20.1103.

4.  The veteran does not have type II diabetes mellitus that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2005).

5.  The veteran does not have hypertension that is the result 
of or secondary to service-connected type II diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

6.  The veteran does not have an eye disorder that is 
secondary to service-connected type II diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310.

7.  The veteran does not have a stomach disorder that is 
secondary to service-connected type II diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310.

8.  The veteran does not have pancreatitus that is secondary 
to service-connected type II diabetes mellitus, or that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.

9.  The veteran does not have nephritic syndrome that is 
secondary to service-connected type II diabetes mellitus, or 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310.

10.  The veteran does not have dental disease that is 
secondary to service-connected type II diabetes mellitus, or 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310, 3.381, 4.150, Diagnostic Code 9913 (2005).

11.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Here, the veteran was denied service connection for 
hypertension, an eye disorder, and a stomach disorder in a 
rating decision dated in July 1992.  Service connection was 
denied because there was no medical evidence showing that the 
veteran had any complaints or diagnosis of hypertension, or 
any eye or stomach disorder either in service or, for 
hypertension, within the one-year presumptive period 
following military service.  The veteran did not appeal.  
Those denials are thus final decisions, and may not be 
reopened unless new and material evidence is presented.

At the time of the July 1992 rating decision, the evidence of 
record consisted of the veteran's service medical records 
(SMRs); private medical records from The Methodist Hospital 
in Gary, Indiana, and G.C., M.D.; the reports of several 
related VA medical examinations; and averments of the veteran 
related to his claims.  

The evidence added to the record since the July 1992 rating 
decision consists of additional private medical records from 
The Methodist Hospital, and treatment records from the VA 
Medical Center (VAMC) Lakeside in Chicago, Illinois dated 
from January 1993 to August 1994; records from the VAMC in 
Crown Point, Indiana dated from January 2001 to November 
2002; records from VAMC Chicago, Illinois dated from May 2002 
to September 2002; and records from VA's Chicago Health Care 
System dated from September 2002 to October 2004.  

The new evidence contains no medical evidence showing that 
the veteran had any complaints or diagnosis of hypertension, 
or any eye or stomach disorder either in service or, for 
hypertension, within the one-year presumptive period 
following military service.  Thus, while this evidence is new 
because it was not of record at the time of the July 1992 
rating decision, it is not material because none of it is 
evidence that, by itself or when considered with previous 
evidence of record, relates to an to the unestablished fact--
in this instance, in-service incurrence or aggravation of 
hypertension, an eye disability, or a stomach disability--
necessary to substantiate the claims.  

There are also several new statements from the veteran 
contending that these three disabilities are related to his 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to diagnosis and etiology of any 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2005).

In sum, none of the newly added evidence is competent medical 
evidence that addresses the central issue of whether the 
veteran had any in-service disease or injury related to his 
current hypertensive, eye, or stomach disabilities.  Thus, 
the Board finds that the evidence received since the July 
1992 rating decision is not new and material evidence as 
defined by VA regulations.  That evidence which is new does 
not associate any of these three disabilities with the 
veteran's military service, and therefore is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  The Board therefore finds 
that new and material evidence has not been received to 
reopen a claim of service connection for hypertension, an eye 
disability, and a stomach disability, and those claims for 
service connection on a direct basis are not reopened.

II.  Diabetes

The veteran contends that his insulin-dependent diabetes is a 
result of exposure to Agent Orange while serving in Vietnam.  
The record shows that the veteran was first diagnosed with 
diabetes in about 1991.  The diabetes was further 
specifically identified as type II diabetes, including in the 
report of a July 2002 VA medical examination.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) and the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also met.  
38 C.F.R. § 3.309(e) (2003).  Section 3.307(d) provides, 
among other things, that evidence that may be considered in 
rebuttal will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and that medical judgment will be exercised in 
making determinations relative to the effect of intercurrent 
injury of disease.  

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
The diseases for which service connection may be presumed to 
be due to an association with herbicide agents includes type 
II diabetes mellitus.  For service connection to be granted 
for type II diabetes due to an association with herbicide 
agents, it must be manifested to a degree of 10 percent or 
more at any time after service.  See C.F.R. § 
3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

Here, the evidence shows that the veteran served in Vietnam 
during the prescribed period, and he is therefore presumed to 
have been exposed to herbicides.  The veteran also has a 
diagnosis of type II diabetes mellitus.  However, as noted, 
the presumption of service connection is rebuttable where 
there is affirmative evidence to the contrary.  

Here, the medical evidence of record shows that the veteran's 
type II diabetes is secondary to his pancreatitus, and the 
presumption of service connection due to exposure to 
herbicides is therefore rebutted by this affirmative evidence 
to the contrary.  Of record is a January 1994 discharge 
summary from The Methodist Hospital.  The veteran had been 
admitted to that hospital with symptoms of pancreatitus, and 
was also determined to be clearly diabetic.  An opinion was 
expressed that the veteran had chronic pancreatitus which was 
probably secondary to common bile duct compression by the 
pancreatitus as evidenced by the results of ultrasound 
examination.  The final diagnoses were pancreatitus, 
megaloblastic anemia, insulin dependent diabetes mellitus 
secondary to pancreatitus, and common bile duct obstruction 
secondary to pancreatitus.  Thus, the veteran's diabetes was 
expressly attributed to his pancreatitus.

The veteran was afforded a VA examination in July 2002.  The 
examiner diagnosed alcohol abuse; chronic pancreatic 
insufficiency and pancreatic cyst due to alcohol abuse, type 
II diabetes due to pancreatic insufficiency, not due to Agent 
Orange; hypertension, not due to diabetes; chronic renal 
failure due to hypertension; and peripheral diabetic 
neuropathy due to diabetes.  

Thus, the veteran's claim of service connection for type II 
diabetes mellitus based on the presumption that exposure to 
herbicides while serving in Vietnam caused the diabetes is 
rebutted by affirmative medical evidence to the contrary 
provided by both his own private medical care providers and 
by a VA medical examiner.  The veteran's accredited 
representative has noted that the private assessment was made 
without assessing the possibility of the diabetes being 
caused by exposure to herbicides.  However, the fact that 
exposure to herbicides was not considered by the doctors at 
The Methodist Hospital is not significant because they based 
their assessment on their having treated the veteran for 
pancreatitus and affirmatively attributed his diabetes to the 
pancreatitus.  Further, the VA examiner's assessment 
specifically addressed and rejected the possibility of 
herbicide exposure as a causative factor in the veteran's 
diabetes.

The only evidence of record supporting a conclusion that the 
veteran's diabetes is related to his military service are the 
veteran's own contentions.  However, as noted, there is no 
evidence of record showing that the veteran has the 
specialized medical background necessary to render competent 
medical opinion as to the etiology of his diabetes.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2005).

Though the veteran has claimed service connection for type II 
diabetes only on the basis of presumptive exposure to 
herbicides, the Board also notes that, since there is no 
evidence of record that the veteran was treated for or 
diagnosed with diabetes either during military service or 
during the one year presumptive period following service, 
service connection on a direct basis is also not warranted.  
38 C.F.R. § 3.309.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's type II diabetes mellitus is not traceable to 
disease or injury incurred in or aggravated during active 
military service.

III.  Secondary service connection 

The veteran contends that he has hypertension, an eye 
disorder sometimes described as impaired vision, a stomach 
disorder, nephritic syndrome, and dental disease that are 
secondary to his diabetes.  Disability that is proximately 
due to or the result of a service-connected disease or injury 
is considered service-connected, and when thus established, 
this secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Since service connection 
for the veteran's type II diabetes mellitus has been denied, 
service connection for these five claimed disabilities cannot 
be established on a secondary basis.  Id.  

The veteran has claimed service connection for hypertension, 
an eye disorder, a stomach disorder, pancreatitus, nephritic 
syndrome, and dental disease based only on the theory that 
they are secondary to service-connected diabetes.  
Nevertheless, the Board has also considered whether any may 
be service-connected on a direct basis, but finds they 
cannot.  First, as noted, service connection for 
hypertension, an eye disorder, and a stomach disorder have 
previously been denied on a direct basis, and those claims 
have not been reopened because new and material evidence has 
not been received.  

Addressing the remaining three of these six claims, the Board 
notes that the veteran's SMRs, including the report of his 
separation examination in January 1971, show no history of 
any complaints or diagnoses related to pancreatitus.  A 
January 1984 treatment report from The Methodist Hospital 
shows that, in 1982, the veteran was hospitalized for 
pseudocyst of the pancreas.  A January 1984 VA examiner noted 
that the veteran reported that his initial episode of 
pancreatitus was in 1978 or 1979, or six or seven years after 
leaving service.  The examiner determined that the veteran's 
pancreatitus was a consequence of alcohol abuse.  The 
veteran's pancreatitus cannot be service-connected on a 
direct basis because there is no showing of a related in-
service disease or injury.   

Regarding the veteran's claim of service connection for 
nephritis, the Board notes that the veteran's SMRs, including 
the report of his separation examination in January 1971, 
show no history of any related complaints or diagnoses.  The 
VA and private medical records from 1994 and earlier do not 
show any diagnosis of a kidney disease.  Nephritis, renal 
insufficiency, and subsequent dialysis treatment because of 
end-stage renal disease, was documented in the later records, 
which begin in 2001.  Thus, while the precise date of 
diagnosis of kidney disease is not found in the record, it is 
at least shown that is was well after the veteran left 
military service.  As noted, the July 2002 VA examiner 
specifically attributed the veteran's chronic renal failure 
to his hypertension, which is not service-connected.  In sum, 
while there is evidence of a current kidney disease, end-
stage renal disease, there is no medical evidence of an in-
service incurrence or aggravation, and no medical nexus 
establishing service connection.  Service connection for the 
veteran's kidney disease, claimed as nephritic syndrome, is 
not warranted on a direct basis.

Turning to the veteran's claim of service connection for 
dental disease for compensation purposes on a direct basis, 
the Board finds no basis on which to establish service 
connection.  VA regulations provide that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment, not for 
compensation purposes.  38 C.F.R. § 3.381.  Here, the 
evidence of record shows that the veteran is already 
receiving VA dental treatment including for generalized 
gingival inflammation, bone loss, mobile and missing teeth, 
and cavities.  

Service connection for the veteran's claimed bleeding gums 
and loose teeth can be established for compensation purposes 
only if due to the loss of the body of the maxilla or 
mandible without loss of continuity.  See 38 C.F.R. § 4.150.  
Ratings for such a loss apply only to bone loss through 
trauma or disease such as osteomyelitise.  Id.  There is no 
medical evidence of record showing bone loss through trauma 
or disease such as osteomyelitis.  Indeed, the veteran has 
claimed his bleeding gums and loose teeth are secondary to 
his diabetes, not to any other cause.  Service connection for 
compensation purposes of the veteran's bleeding gums and 
loose teeth on a direct basis is therefore not warranted.  

IV. PTSD

Finally, the veteran claims that he suffers from PTSD as a 
result of his combat service in Vietnam.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f).  Where, as here, it is determined that the 
veteran was engaged in combat with the enemy, and where the 
claimed stressor(s) is/are related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Since 
it has been determined that the veteran was engaged in 
combat, as evidenced by the award of the CIB, his lay 
testimony regarding his claimed stressors is accepted as 
conclusive.

The veteran was afforded a VA PTSD evaluation given in July 
2002.  He told his examiner that he had not been in 
psychiatric treatment and was not on any psychotropic 
medications.  He reported feeling occasionally depressed, 
that he sometimes yelled at his children or wife, and that 
sometimes his sleep was restless.  He denied any frequent 
intrusive recollection of any possible trauma, and reported 
no nightmares or dreams of a frightening nature.  He denied 
alcohol or drug abuse.

On examination, the veteran was cooperative and friendly, and 
responded to questions appropriately.  He was alert and well-
oriented to time, place, and person.  Voice and speech were 
normal.  There were no suicidal or homicidal ideations, and 
no delusions, hallucinations, or psychosis were noted.  
Judgment was appropriate, and memory was intact.  His fund of 
knowledge was below average, and the examiner noted that the 
veteran's insight into his psychiatric problem was limited.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was:  depressive disorder, not 
otherwise specified.  The examiner noted that he found no 
evidence to support a diagnosis of PTSD, and that the 
criteria for PTSD were not met.  There was no diagnosis in 
Axis II (personality disorders and mental retardation).  The 
Axis III (general medical conditions) diagnoses are not 
relevant here.  In Axis IV (psychosocial and environmental 
problems) the examiner noted that the veteran was not able to 
work due to depression.  The Axis V (global assessment of 
functioning (GAF) score) report was 45.  The examiner 
concluded by noting that, PTSD did not make the veteran 
unemployable.

As noted, the predicate for establishing service connection 
for PTSD is a diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  Here, it has been specifically determined that 
the veteran does not have PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  Service connection for PTSD is therefore not 
warranted.  While the veteran himself avers that he has PTSD, 
there is, again, no evidence showing that he has the 
requisite qualifications to render competent medical opinion 
or to diagnose any medical disease or disability.  Espiritu, 
supra; 38 C.F.R. § 3.159(a)(1).

V.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 2002 
and October 2004.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The veteran was apprised in a May 1994 letter 
of the requirement that new and material evidence be received 
in order to reopen his previously denied service connection 
claims, and was reminded of this again in correspondence in 
May 2002.  The RO also provided appropriate statements of the 
case (SOCs) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  

Additionally, while the notifications did not include the 
criteria for a rating for the claimed disabilities or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), those issues are not now before the 
Board.  Consequently, a remand for the purpose of 
notification regarding rating criteria and effective dates is 
not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to assist in establishing service 
connection for these claimed disabilities.  In a May 2002 
statement, the veteran noted that he would obtain private 
medical records showing treatment at local hospitals.  The 
record does not show that any such records have been 
received.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(duty to assist is not a one-way street; a veteran cannot 
passively wait for help where he may or should have 
information essential in obtaining evidence).  In an October 
2004 statement, the veteran informed the RO that he had no 
additional records to submit.  VA has no duty to inform or 
assist that was unmet.


ORDER

New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for 
hypertension is not reopened; the claim is denied, to include 
as secondary to type II diabetes mellitus.

New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for an 
eye disorder is not reopened; the claim is denied, to include 
as secondary to type II diabetes mellitus.

New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for a 
stomach disorder is not reopened; the claim is denied, to 
include as secondary to type II diabetes mellitus.

Entitlement to service connection for type II diabetes 
mellitus as secondary to exposure to herbicides is denied.

Entitlement to service connection for pancreatitus, to 
include as secondary to type II diabetes mellitus, is denied.

Entitlement to service connection for nephritic syndrome, to 
include as secondary to type II diabetes mellitus, is denied.

Entitlement to service connection for dental disease for 
compensation purposes, to include as secondary to type II 
diabetes mellitus, is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


